Title: From Thomas Jefferson to James H. McCulloch, 23 December 1821
From: Jefferson, Thomas
To: McCulloch, James H.


Dear Sir
Monticello
Dec. 23. 21.
Our mail of yesterday brought me a letter from mr Rush our Ambassador at London informing me he had shipped for me on board the Mandarin, bound for Baltimore a small box of books, inclosing me at the same time the invoice of their cost £6-7-6 & box 2/6 supposing the letter came by the same vessel with the books, and that these are arrived at Baltimore I inclose you the letter and invoice to enable you to settle the duty and charges which shall be remitted to you as soon as made known to me. the box I will request you to forward to Richmond to the case of Colo Bernard Peyton according to the standing wish heretofore expressed to you, and with my thanks for the trouble you are so kind as to take in these little matters for me accept the assurance of my great esteem & respect.Th: Jefferson